Citation Nr: 0631378	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.

2.  Entitlement to an initial evaluation in excess 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1968 until January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal there is no 
objective evidence to show exercise intolerance, nor is there 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. 

2.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of complaints of nightmares, 
intrusive thoughts, sleep disturbance and irritability; 
objectively, he had no communication or thought disorders and 
denied suicidal ideation.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for coronary artery disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 
(2005).

2.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, the currently appealed September 2003 RO decision 
actually established service connection for coronary artery 
disease and PTSD.  As such, any failure to initially provide 
the veteran with information regarding how to establish 
service connection for these disabilities was obviously 
harmless (although a July 2003 letter appears to have 
provided adequate notice).  Regarding the initial evaluation 
assigned for these disorders, a February 2004 statement of 
the case (SOC) informed him of the evidence necessary to 
establish a higher initial evaluation for his coronary artery 
disease and PTSD, and essentially informed him of what 
evidence they would seek to obtain and what he could do to 
assist with his claim.  The SOC also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  

To the extent that this information, as well as information 
regarding an effective date, was not provided prior the 
initial adjudication of these claim - see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) - the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, it is noted that the claim 
of entitlement to an increased initial rating for this 
service-connected disorder is being denied herein, and the 
veteran has not taken issue with the effective date assigned 
for the establishment of service connection.  Significantly, 
the veteran has also not argued that the failure to provide 
information regarding evaluations and effective dates prior 
to adjudicating the service connection claims was 
prejudicial.  See Dingess, supra.  To remand at this point to 
cure any minor, technical, deficiencies (ones, for the most 
part, that were "cured") would, in the Board's opinion, 
prejudice the veteran more than adjudicating the claims at 
this point.  

The duty to assist the veteran has also been satisfied in 
this case. The claims file contains the veteran's service 
medical records, as well as reports of VA and private post 
service treatment and examination.  At the veteran's August 
2003 VA examination, it was noted that the examiner could not 
find records relating to cardiac catheterization, angioplasty 
or stent placement in April 2003.  It does not appear that 
such records are affiliated with the claims folder.  However, 
this does not prejudice the veteran here.  Indeed, the rating 
period for consideration in the present case does not begin 
until August 1, 2003.  As such, it is not felt that 
additional efforts are required to obtain those surgical 
reports.  Indeed, it appears further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further regarding the duty to assist, a May 2003 lay 
statement from the veteran's sister in law is of record.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  


I.  Increased rating- coronary artery disease

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for coronary artery disease is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
It is further observed that the veteran was awarded a 100 
percent evaluation from April 15, 2003 until August 1, 2003.  
Therefore, the sole concern is whether a rating in excess of 
10 percent is possible from August 1, 2003.

The veteran's coronary artery disease is evaluated pursuant 
to Diagnostic Code 7005.  Under that Code section, a 10 
percent rating is warranted a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  A 30 percent rating is provided for documented 
coronary artery disease (CAD) when a workload of greater than 
five metabolic equivalents (METs) but not greater than seven 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray. 

The Board has reviewed the evidence of record and finds no 
basis for assignment of a rating in excess of 10 percent for 
any portion of the rating period on appeal.  Indeed, no 
evidence of record demonstrates that a workload of greater 
than five metabolic equivalents (METs) but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope.  To the contrary, VA examination in August 2003 
noted that the veteran "does not have exercise intolerance 
per se."  Likewise, the competent evidence fails to reveal 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Indeed, upon VA 
examination in August 2003, the veteran had regular heart 
rate and rhythm.  Moreover, while an electrocardiogram 
performed in August 2003 revealed inferior infarct, it did 
not show cardiac hypertrophy or dilatation.  No other 
evidence during the rating period on appeal satisfies the 
criteria for the next-higher 30 percent rating under 
Diagnostic Code 7005 or otherwise indicates a disability 
picture that more closely approximates that higher 
evaluation.  
 
The Board has also considered whether any alternate 
Diagnostic Codes serve as a basis for a higher rating here.  
In this regard, it is noted that Diagnostic Codes 7000-7004, 
pertaining to valvular heart disease, endocarditis, 
pericarditis, pericardial adhesions, syphilitic heart 
disease, respectively and Diagnostic Codes 7006-7007, 
concerning myocardial infraction and hypertensive heart 
disease, all utilize the same rating criteria as Diagnostic 
Code 7005.  Therefore, it logically follows that none of 
those Code sections entitle the veteran to an increased 
rating, for the reasons already discussed.  There are no 
other relevant Diagnostic Codes for consideration.   

In conclusion, the Board finds that the severity of the 
veteran's coronary artery disease is appropriately reflected 
in the 10 percent evaluation currently assigned and there is 
no basis for an increased rating for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that, for the period 
from August 1, 2003, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

II.  Increased rating- PTSD

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for PTSD is an appeal from the 
initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is claiming entitlement to an initial rating in 
excess of 50 percent for PTSD.  

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

Under the VA Schedule rating formula for mental disorders, a 
50 percent rating is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the competent evidence of record and 
finds no support for an evaluation in excess of 50 percent 
for any part of the rating period on appeal.  Indeed, the 
evidence does not reveal any suicidal ideation.  To the 
contrary, the veteran denied suicidal ideation upon VA 
examination in December 2002.  Additionally, while the 
veteran's speech was mildly pressured and faster than average 
upon VA examination in December 2002, the competent evidence 
does not reveal speech that is illogical, obscure, or 
irrelevant.  Rather, the VA examiner described the veteran's 
speech as fluent, spontaneous and negative of any signs of a 
thought disorder.  The evidence of record also fails to 
demonstrate impaired impulse control, spatial disorientation 
or neglect of personal appearance and hygiene.  Moreover, 
while the veteran's affect was somewhat dysphoric and tense 
upon VA examination in December 2002, the overall evidence 
does not demonstrate near-continuous panic or depression 
affecting the ability to function independently.  

For the reasons discussed above, the veteran's disability 
picture is not found to be commensurate with the next-higher 
70 percent rating under Diagnostic Code 9411.  In so finding, 
the Board acknowledges private treatment records dated in 
July 2002 and August 2002 showing PTSD symptomatology 
including sleep disturbance, and irritability.  Additionally, 
a May 2003 lay statement indicated that the veteran 
experienced nightmares and poor sleep.  Moreover, the veteran 
himself, in his October 2003 notice of disagreement, reported 
interpersonal difficulties with his family.  He also 
complained of poor sleep and reported constant intrusive 
thoughts about his Vietnam experiences.  However, all of 
these symptoms have been contemplated in the 50 percent 
evaluation currently in effect.  Such symptoms do not reflect 
a disability picture consistent with a higher rating.  

In finding that a higher rating is not warranted, the Board 
also acknowledges the 
Global Assessment of Functioning (GAF) score of 55 assigned 
at the December 2002 VA examination.  GAF is a scale used by 
mental health professional and reflects psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  The scale may be 
relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994). 

GAF Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

As the GAF assignment of 55 reflects a moderate degree of 
symptomatology it is found to be consistent with the 
currently assigned 50 percent rating under Diagnostic Code 
9411.  In reaching this determination, the Board recognizes 
that a GAF score of 55 does contemplate some serious 
symptoms, such as suicidal ideation and severe obsessional 
rituals.  However, these have not been demonstrated in the 
record.  Therefore, viewing the GAF score of 55 in 
conjunction with the evidence as a whole, it does not serve 
as a basis for a higher rating here.

In conclusion, the Board finds that the severity of the 
veteran's PTSD is appropriately reflected in the 50 percent 
evaluation currently assigned and there is no basis for an 
increased rating for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

An initial rating in excess of 10 percent for coronary artery 
disease is denied.

An initial rating in excess of 50 percent for PTSD is denied.




REMAND

Regarding the claim of service connection for bilateral 
hearing loss, the Board has reviewed the evidence of record 
and finds that, with respect to the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
additional development is required in order to satisfy VA's 
duty to assist the veteran, as will be explained below.

The veteran's DD-214 indicates that his military occupational 
specialty was that of rifleman.  Given this, it is reasonable 
to assume that the veteran was exposed to noise during his 
time in service.  See 38 U.S.C.A. § 1154(a).  The sole 
question then, is whether any current hearing loss disability 
is causally related to such exposure.  In this regard, the 
evidence of record is lacking.  Specifically, while 
the veteran was provided a VA audiologic examination in 
December 2002, he noted in an October 2003 communication that 
the evaluation was a "very bad experience."  
Furthermore, that examination report did not include an 
opinion addressing the etiology of the veteran's bilateral 
hearing loss.  Rather, the VA audiologist felt that the 
veteran's responses were inconsistent and recommended that 
another examination be scheduled.  Moreover, while an opinion 
of etiology was ultimately provided in a July 2003 addendum 
to the examination report, this opinion was furnished before 
additional examination occurred.  

The VA examiner in July 2003 expressed his belief that the 
veteran's current hearing loss was not incurred in service.  
His rationale was that the December 2002 examination showed 
hearing loss so severe that it would likely have been 
detected if it existed at the time of discharge.  However, 
since the VA examiner had already expressed his lack of 
confidence regarding the December 2002 VA examination 
results, any opinion predicated on those same findings is of 
questionable probative value.  Indeed, after offering his 
opinion, the VA examiner again noted that a recall 
examination should be performed in light of the many 
questions raised by the earlier audiometric findings.  
Significantly, the examiner commented that another 
audiologist should perform the recall examination.  However, 
in August 2003, the recall examination was conducted by the 
same examiner.  At that time, it was noted that the veteran's 
responses were not reliable at all.  The audiometric findings 
were not listed in the examination report.

It is unclear why the VA examinations conducted to this point 
have provided such inconsistent findings.  However, both 
examinations were performed by the same individual.  Because 
the veteran expressed his dissatisfaction with this 
particular audiologist, and because the examiner himself 
explicitly stated that another audiologist should perform the 
recall examination, the Board finds that it is fair to 
schedule the veteran for one more examination with a 
different audiologist in the hopes of clarifying both the 
current level of his hearing loss as well as its etiology.  
In so deciding, the Board again notes that the veteran was 
likely exposed to noise during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination with an audiologist 
other than the examiner who performed the 
earlier evaluations.  Such audiologist 
should clearly report all audiometric 
findings, to include puretone thresholds 
for each ear at 1000, 2000, 3000, and 
4000 Hertz.  The average puretone 
threshold for each ear should also be 
listed.  Additionally, the examiner 
should conduct the Maryland CNC speech 
recognition test and clearly indicate the 
results for each ear.  Following such 
objective examination and a review of the 
claims file, the examiner is asked to 
state whether it is at least as likely as 
not that any current hearing loss 
disability is causally related to active 
service.  Any opinion provided should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


